STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re WOODS, Minors.                                                 August 8, 2017

                                                                     No. 335145 and 335146
                                                                     Ogemaw Circuit Court
                                                                     Family Division
                                                                     LC No. 00-011345-NA


Before: MARKEY, P.J., and RONAYNE KRAUSE and BOONSTRA, JJ.

PER CURIAM.

        In these consolidated cases,1 respondents appeal by right the trial court’s order
terminating their parental rights to two minor children under MCL 712A.19b(3)(c)(i) (conditions
that led to adjudication continues to exist) and (g) (failure to provide proper care or custody). In
Docket No. 335146, respondent-father challenges the trial court’s determination that at least one
of the statutory grounds set forth in MCL 712A.19b(3) was established by clear and convincing
evidence. Additionally, respondent-father claims that the trial court erred by accepting his plea
to the allegations in the petition during the adjudication phase of the proceedings. In both docket
numbers, respondents challenge the trial court’s determination that terminating parental rights
was in the children’s best interests. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

       Respondents are the parents of three children: NW and twins AW1 and AW2.
Respondent-mother is the mother of an additional child, JC. The termination of respondents’
parental rights to AW1 and AW2 are the subject of this appeal.

        The trial court acquired jurisdiction over respondent-mother’s four children in 2008 after
Children’s Protective Services (CPS) substantiated a case against her. She pleaded to the
allegations in the petition that she was homeless, had an alcohol addiction, was in a domestically
violent relationship with her boyfriend (who was not the father of any of the children), and
needed to improve her parenting skills. She had placed the children with a friend who had power


1
  In re Wood Minors, unpublished order of the Court of Appeals, entered October 21, 2016
(Docket Nos. 335145, 335146).




                                                -1-
of attorney over them. This friend could no longer care for the children, who were undisciplined
and unsocialized. Respondent-father’s whereabouts were unknown at the time of the preliminary
hearing, but he was granted supervised parenting time, which was suspended until he completed
a psychological evaluation or counseling. The court ordered respondents to comply with and
benefit from a case service plan. The children were returned to respondent-mother’s care under
petitioner’s supervision.

       The children were removed from respondent-mother’s care in 2009 because of continued
neglect and her incarceration. The trial court found that respondent-father had not had contact
with the children for approximately five years and that the children lacked adequate support and
care. The trial court released jurisdiction of the children and they were returned to respondent-
mother’s custody and care on August 25, 2009 after she participated in several months of
services. At some point, respondents and the children moved to New York and later returned to
Michigan.

        In 2014, CPS determined that respondent-mother had physically abused JC and that JC
had missed an excessive amount of school. Further, it was determined that respondents had left
New York while under the jurisdiction of a New York court in violation of that court’s order and
while NW had an open juvenile probation case. Respondents had also violated a New York
court order to refrain from using illegal substances, to assure that the children attended school
regularly, and to provide safe and adequate housing, comply with mental health services for NW,
and refrain from becoming involved in physical altercations with the children. Respondent-
mother tested positive for hydrocodone on July 30, August 1, and August 26, 2014, although she
had been prescribed this medication so the value of this is suspect. Respondent-father tested
positive for hydrocodone on August 1, 2014; he did not have a prescription. Respondents had
not acquired housing since returning to Michigan and they failed to follow through with an
appointment with Catholic Human Services for substance abuse treatment.

        On September 9, 2014, petitioner filed a petition requesting that the court assume
jurisdiction over all four children because of respondents’ substance abuse, educational and
medical neglect of all children, inadequate housing, and respondent-mother’s physical abuse of
JC. Petitioner did not seek to remove the children from the home. The referee held a
preliminary hearing and an adjudication hearing on September 16, 2014. At the outset of the
hearing, the referee noted that both respondents had signed written waivers indicating that they
were waiving their right to an attorney. The referee inquired whether both respondents were
“waiving an attorney at this time” and whether they were making such a waiver of their own free
will. To both inquiries, both respondents responded “yes.” Both respondents then specifically
admitted to various allegations in the petition and denied others. For example, respondent-
mother admitted to leaving the jurisdiction of New York, and to testing positive for hydrocodone
on three drug screens, but denied the allegations that her children lacked mental health services
and psychiatric medications. Respondent-father admitted to failing to comply with court-ordered
services in New York, to having convictions for child endangerment in New York, to having a
history with CPS in both New York and Michigan, and to testing positive for hydrocodone on a
random drug screen, but denied purchasing prescription medications for his personal use for
which he did not have a prescription, denied deficient housing, and also denied that his children
lacked mental health services and psychiatric medications. The referee advised both respondents
that by their admissions they were giving up their rights attendant to an adjudication trial. Both
                                               -2-
respondents stated that they understood those rights, understood that they had were giving up
those rights, and understood that the Court would therefore have jurisdiction over the children,
and again indicated that they were making their admissions of their own free will. Following
respondents’ pleas of admission, the trial court authorized the petition and took jurisdiction over
the children.

       Respondents were ordered to comply with and benefit from their case treatment plan
while the children remained in their custody and care. Respondent-mother was psychologically
evaluated by Dr. Wayne Simmons, who determined that she had average intelligence and had
dropped out of school after the 10th grade. Respondent-mother reported that she used
hydrocodone for back and hip pain because of diagnosed myofascial difficulty, degenerative disc
disorder and pinched sciatica. She also used Flexeril as a muscle relaxer, Xanax for anxiety, and
Effexor, an antidepressant. Dr. Simmons’ recommendations included parenting guidance
sessions with respondent-father and careful monitoring for potential prescription medication
abuse.

       In a 2014 substance abuse assessment, respondent-mother reported abusing alcohol from
ages 12 to 28 and being arrested ten times for domestic assault and disorderly conduct. She
stopped drinking before she entered rehabilitation and outpatient therapy in May 2008. She
reported no legal problems since she had stopped drinking. She disclosed that for more than five
years she had been prescribed hydrocodone and Flexeril daily for chronic back pain and took the
medication as prescribed. She also used Xanax. Diagnoses included alcohol dependence and
opioid and sedative abuse, reported anxiety and chronic back pain. Respondent-mother did not
believe that she had a substance abuse problem. Recommendations included mental health
counseling for anxiety and periodic drug screening to confirm abstinence, and further outpatient
substance abuse treatment if there were any indications of substance misuse.

        Respondent-father was also evaluated by Dr. Simmons. Respondent-father was receiving
Social Security Disability Insurance (SSDI) benefits because of a birth defect involving his right
leg and a learning difficulty. He had completed 10th grade and had problems with the law as a
juvenile. Respondent-father denied any recent difficulty with alcohol but stated that he had been
arrested for unlawful driving. Respondent-father acknowledged having some challenges with
authority and was prescribed Zoloft for anger. He reported mood swings and a past diagnosis of
bipolar disorder with oppositional tendencies. Respondent-father said that he had been
prescribed hydrocodone for pain in his leg and lower back. Dr. Simmons was concerned that
respondent-father was allowing respondent-mother to use his narcotics because his drug screens
were below therapeutic levels.            He diagnosed respondent-father with attention
deficit/hyperactivity disorder (ADHD) and low average verbal intellectual function, and
recommended that respondent-father be referred a physician who treated children and
adolescents for ADHD as well as other behavioral and emotional disorders. Dr. Simmons also
recommended ongoing outpatient psychotherapy, parental guidance to more effectively
understand and implement behavioral boundaries with children, and cooperation with
respondent-mother.

      Respondent-father attended a substance abuse assessment with Catholic Human Services
on February 3, 2016. The recommendations included inpatient detox but it was noted that

                                                -3-
respondent-father was willing to detox with an outpatient provider and engage in physical
therapy. He was to attend individual and group outpatient sessions and participate in a 12-step
support group to ensure his sobriety.

       Dr. Simmons also evaluated the four children. The twins were diagnosed with ADHD
and low average verbal intellectual function with moderate to severe social “misfittedness.” NW
was diagnosed with ADHD combined with variety oppositional defiant disorder. JC was
diagnosed with oppositional defiant disorder, low average verbal intellectual function, moderate
to severe psychosocial stressors of truancy, and lack of educational compliance. Dr. Simmons
recommended individual psychotherapy for AW2, NW and JC and social skills training for
AW1, as well as a medication assessment and monitoring for the children.

        The trial court conducted several review hearings in which treatment providers reported
minimal progress by respondents in complying with their case treatment plans. On May 28,
2015, the court granted petitioner’s request to remove the children from the home, concluding
that the children were at risk because respondents had failed to comply with their case treatment
plans. Respondent-mother had missed mental health appointments. Respondents had not made
active efforts to take AW2, NW or JC to their mental health appointments despite being offered
transportation assistance. Respondent-mother stated that she was overwhelmed and confused by
all of the appointments the caseworkers required, even though she was unemployed. The
children were often sent home from school for poor hygiene or bathed at school. The
caseworker visited the home on the day of the hearing and noted an overpowering odor. JC told
the caseworker that she did not want to go to school because she did not have any clean clothes.
NW and JC’s juvenile probation officer also testified that the home had an unbearable smell and
that the children had poor personal hygiene. Respondent-mother testified that AW1 went to
school clean but had problems keeping herself clean because of wetting herself and that her
school never communicated that there was a hygiene problem. Respondent-mother blamed
NW’s hygiene issues on “bad feet” and denied that JC lacked clean clothes.

        The caseworker reported that respondents had failed to follow through with the twins’
forensic interviews that were part of a criminal investigation of possible sexual abuse by a
cousin. Respondents had not adequately allocated their household income to necessary
expenses. The family was $1,900 behind in rent/property damage obligations, and was at a risk
of eviction. The children were initially placed with their maternal grandmother. Respondents
were granted supervised visitation. NW and JC were placed in separate foster homes on June 26,
2015. The twins were placed together in a foster home on July 7, 2015.

        The twins’ lawyer guardian ad litem (LGAL) reported a remarkable positive change in
their behavior during a July 31, 2015 visit to the new foster home. The LGAL reported that a
September 30, 2015 visit with respondents and all of the children was loud and chaotic.

        At a March 28, 2016 review and permanency planning hearing, the court found that
respondents were still not making adequate progress and directed petitioner to file a termination
petition. Respondent-mother had obtained employment and housing, but continued to test
positive for hydrocodone at higher than therapeutic levels, as well as for the prescription
medication Tramadol, for which she did not have a prescription. Based on the caseworker’s

                                               -4-
testimony, the court concluded that respondent-father had had unsupervised contact with NW
and had asked him to bring marijuana cookies to supervised parenting time. NW had begun
trading marijuana and cigarettes at school and faced a possible 180-day suspension. Respondent-
mother claimed that she was unaware of the unsupervised contact between respondent-father and
NW. JC and AW1 were both transitioning to residential treatment programs. The court
followed petitioner’s and the LGAL’s recommendations to change the case goals to
guardianship/adoption for NW and the twins because their respective foster parents were willing
to provide them with necessary permanency. 2

        On June 17, 2016, petitioner filed a supplemental petition to terminate respondents’
parental rights to the twins and NW under MCL 712A.19(b)(ii),(c)(i), (ii), (g) and (j.). At the
termination hearing, Bridget Goss, the assigned foster care worker since July 7, 2015, testified
regarding petitioner’s family reunification efforts. Substance abuse, inadequate housing, finance
mismanagement, and failing to following through with prior services were the major issues
identified. It was noted that respondents’ history with CPS beginning in 1998 included one
complaint in Alabama against respondent-mother, 35 complaints in Michigan, and 11 complaints
in New York.

        Goss testified that from September 2014 until May 15, 2015, respondents had
participated in home-based services with Northern Family Intervention and Families First in an
effort to prevent the children from being removed from the home. Respondents received food
and medical assistance. Respondents had also participated in Wraparound, a program designed
to address the entire family’s needs to keep the children in the home.

         Goss stated that after the children were removed from the home on May 28, 2015,
respondents were provided with supervised parenting time beginning in July 2015. Respondents
were given transportation assistance, including gas cards and bus passes, so that they could
participate in services. Respondents completed a six-week trauma-focused parenting class.
Initially, it appeared that they had benefited from the classes as evidenced by their appropriate
engagement with the children during supervised parenting time, but they reverted to a pattern of
being disengaged and not following through with services. Ninety percent of the supervised
parenting sessions (including those just before the termination hearing) required intervention by
the supervisor because of respondents’ inappropriate conduct. Respondent-mother would tell the
children not to listen to the foster parent, whom respondent-mother called “stupid.” Respondents
missed 21 of the 22 monthly psychiatric appointments for the children’s medication reviews
despite transportation assistance. Respondents did not return calls from the Wraparound
program caseworker. Goss testified that respondent-mother had admitted to violating the
supervised parenting time court order by having unsupervised contact with NW and JC.

        Goss testified that respondent-mother did not follow any of the recommendations
resulting from her psychological evaluation, including benefiting from a parenting program and


2
 JC was not included in permanency planning because she refused to participate in services and
would soon turn 18 years of age.


                                               -5-
careful monitoring of prescribed medications. Respondent-mother did not participate in
recommended physical therapy to help with pain management and reduce the need for
prescription medication. In January 2016, respondent-mother completed a substance abuse
assessment and completed eight weeks of substance abuse counseling. However, she had not
achieved emotional stability because she had not adequately addressed her substance abuse
issues. Since July 10, 2015, respondent-mother had passed only six of 31 drug screens and had
not attended Alcoholics or Narcotics Anonymous. She tested positive for prescriptive drugs
above therapeutic limits, illegal substances, and drugs for which she had no prescription. She
refused to provide a drug screen on June 29, 2016. Respondent-mother knew at the time she
refused the screen that a termination petition had been filed. She attended four of 10 weekly
group therapy sessions. She cancelled some of the sessions because of transportation concerns
even though transportation arrangements had been made, and failed to show up for other
sessions.

        Goss testified that respondent-father similarly failed to comply with and benefit from his
treatment plan. He failed to follow through with a September 2014 referral for substance abuse
treatment services. He eventually completed an assessment in February 2016 but did not follow
through with recommended physical therapy and individual and group therapy. He passed only
three of 30 drug screens, including refusing to participate in a screening on June 29, 2016.

       Goss testified that in July 2015, respondent-mother was referred to Michigan Works to
obtain employment. In October or November 2015, she got a job and was working 30 to 40
hours each week. With respondent-father’s SSDI benefits, the combined household monthly
income was $1,400. Respondents missed parenting time, stating that they were working at a
carnival, but did not provide any proof that they had made money in doing so. Respondents
were unable to maintain adequate housing. They were evicted from their home in October 2015
and were homeless through February 2016. Respondents stayed with friends and then received
housing assistance while they were staying in a hotel in January and February 2016.
Respondents reported that they were current on their rent ($625 per month); however,
respondents’ landlord had told Goss that he was seeking to evict respondents by July 17, 2016.

        Goss opined that respondents had not adequately addressed the issues that had led to the
court’s involvement. She noted that they continued to struggle with substance abuse, housing
and parenting, and had not acknowledged their problems. Goss also opined that it was in the
children’s best interests to terminate respondents’ parental rights because the children needed
safety, structure and stability. Goss reported that AW2 was thriving in foster care because she
was in a structured environment with caregivers who followed through with doctor
appointments, therapy and education services. She had benefitted from her therapy treatment
and no longer required behavioral medication. She was happy that she was able to finish an
entire school year without moving, and was already looking forward to going back to school.
AW1 had more issues to address than did AW2, and had been placed at the St. Vincent
Residential Home in Lansing. AW1 had just begun therapy and had maintained a relationship
with AW2’s foster mother with daily phone calls and monthly visits. When asked whether the
children were adoptable, Goss testified, “[AW2], I would consider yes. [AW1], we still have yet
to see what’s going to happen with her.” Goss stated that AW2’s foster mother wanted to adopt
both children.

                                               -6-
        NW had been expelled from school and was involved in delinquency proceedings while
he was in respondents’ home. JC was truant from school while in respondents’ care. NW had
recently gone “AWOL” from the Michigan Youth Challenge Academy, after being placed there
for less than one week, but was located and placed in a foster home. Respondents had assisted in
locating NW. NW had told Goss that he wanted to remain in his current foster home but was
also considering independent living.

        Glenn Addis, the assigned case monitor for AW1, NW and JC, testified that it was
unlikely that respondents would change their lifestyle given the family’s CPS history and that
they had not benefited from recent services. He noted that the children had been exposed to a
chaotic anti-social lifestyle of doing whatever they desired, that respondent-mother got angry and
made threats against the foster mother at a family team meeting and had to be physically
removed from the premises, that respondents had been late for every visitation with AW1, and
that during supervised parenting time respondents did not parent or monitor the children’s
behavior and behaved more like a friend than parents. Addis submitted the results of respondent-
mother’s most recent drug screen, which showed that she was within therapeutic limits for
hydrocodone for which she had a prescription.

        Respondent-mother testified that she had complied with her treatment plan. She thought
that she and respondent-father were making progress because Goss had told them that she was
happy that they were making progress, but she admitted that the court had determined at the
previous six review hearings that she was not making progress. She claimed that Goss had
recently said that she was satisfied with the home based on the Wraparound worker’s report. She
admitted to testing positive for narcotics without a prescription, including Tramadol, but
explained that sometimes screens were considered positive because she did not provide proof of
her prescription. She stated that she suffered from several herniated discs and degenerative disc
disease, that she was delaying neck and lower back surgery as long as possible because of her
age, and that she had obtained a referral for physical therapy on her own, although she had not
yet begun therapy. Respondent-mother stated that she refused to do a drug screen in June 2016
because she had been told that her parental rights would be terminated no matter what she did.

        Respondent-mother acknowledged missing some sessions with Catholic Human Services,
citing job training, a cousin’s death, and a flat tire. She testified that she stopped attending
sessions after she was told at a June 2016 family team meeting that there was nothing she could
do to prevent termination of her parental rights.

        Respondent-mother admitted that she was behind on rent and electricity bills. She denied
receipt of an eviction notice and claimed to be working things out with her landlord, who had
contacted petitioner in the hope of getting some payment assistance. She earned $300 every two
weeks by working at a convenience store and reported that $253 was taken from her pay for
child support. Respondent-father received $659 per month in SSDI benefits. Respondent-
mother admitted to buying cigarettes with money that she could have used for rent or
transportation.

       Respondent-mother believed that she had benefited from the parenting program in that
she had learned how to recognize a child’s behavior as a reaction to trauma rather than as

                                               -7-
rebelliousness. She had followed the recommendation of parental guidance counseling, felt that
she had benefited, and claimed that she wanted to continue but that petitioner had refused to pay
for further services. She stated that she had missed most of the children’s medication reviews
because 90% of them were held in the afternoon during her work shift. She could not explain
why she had missed appointments before she began her job on November 17, 2015.

        On September 7, 2016, the trial court issued an opinion and order finding that there was
sufficient evidence to terminate respondents’ parental rights under MCL 712A.19b(3)(c)(i) and
(g) because they had failed to benefit from offered services. The court noted that respondents
were unable to provide proper care for the children due to continued illegal drug use,
inappropriate parenting skills and inadequate housing. The court also determined that it was in
the children’s best interests to terminate respondents’ parental rights because they were unable to
provide the children with a stable home environment and the twins would be available for
adoption. The court concluded that it was not in NW’s best interests to terminate respondents’
parental rights to him because he was 16 years old and had no prospects for adoption and would
likely become an adult before an adoption could be finalized. Also, NW was residing with JC in
their maternal grandmother’s home.

                                    II. DOCKET NO. 335146

        Respondent-father claims that the trial court erred during the adjudication phase of the
proceedings by accepting his plea of admission. Respondent-father’s argument is an
impermissible collateral attack on the order of adjudication. See In re Kanjia, 308 Mich. App.
660, 667; 866 NW2d 862, 867 (2014); In re SLH, 277 Mich. App. 662, 668; 747 NW2d 547
(2008); In re Hatcher, 443 Mich. 426, 444; 505 NW2d 834 (1993). Although respondent-father
was not represented by counsel when he made his plea of admission, he provided the referee
with a written waiver of counsel, indicated that he was aware that he was waiving his right to an
attorney, admitted to certain specific allegations in the petition, indicated that he understood that
by his admissions he was giving up his rights attendant to an adjudication trial, and reiterated his
admissions and the voluntary nature of those admissions. Respondent-father was represented by
an attorney from May 29, 2015 through the filing of the supplemental petition and termination
hearing, yet made no attempt to take a direct appeal from the order of adjudication. We therefore
decline to address this argument. See Hatcher, 443 Mich. at 444.

        Respondent-father next argues that there was insufficient evidence to support the
statutory grounds for terminating his parental rights under MCL 712A.19b(3)(c)(i) and (g). We
disagree. We review for clear error an order terminating parental rights, In re Rood, 483 Mich.
73, 90-91, 126 n 1; 763 NW2d 587 (2009); MCR 3.977(K). To be clearly erroneous, a decision
must be more than maybe or probably wrong. In re Williams, 286 Mich. App. 253, 271; 779
NW2d 286 (2009). Clear error exists “if the reviewing court has a definite and firm conviction
that a mistake has been committed, giving due regard to the trial court’s special opportunity to
observe the witnesses.” In re BZ, 264 Mich. App. 286, 296-297; 690 NW2d 505 (2004).

       MCL 712A.19b(3)(c)(i) and (g) provide:

       (3) The court may terminate a parent’s parental rights to a child if the court finds,
       by clear and convincing evidence, 1 or more of the following:
                                                -8-
                                             * * *

       (c) The parent was a respondent in a proceeding brought under this chapter, 182
       or more days have elapsed since the issuance of an initial dispositional order, and
       the court, by clear and convincing evidence, finds . . . the following:

       (i) The conditions that led to the adjudication continue to exist and there is no
       reasonable likelihood that the conditions will be rectified within a reasonable time
       considering the child’s age.

                                             * * *

       (g) The parent, without regard to intent, fails to provide proper care or custody for
       the child and there is no reasonable expectation that the parent will be able to
       provide proper care and custody within a reasonable time considering the child’s
       age.

        The record shows that respondent-father did not adequately address his substance abuse
issues or achieve sobriety, lacked appropriate parenting skills, and was unable to provide the
children with proper care or custody. Apart from the extensive CPS history in this case and the
fact that at one point respondent-father had not seen the children for approximately five years, at
the October 2014 disposition respondent-father was ordered to comply with and benefit from his
case treatment plan with the goal of acquiring emotional stability, particularly through sobriety,
appropriate parenting skills, suitable housing, and financial stability. Between the May 2015
removal and the July 2016 termination hearing, respondent-father was provided with extensive
services. The proofs showed that respondent-father failed to substantially comply with and
benefit from his treatment plan. Failure to comply with a treatment plan is evidence of continued
neglect. In re Trejo, 462 Mich. 341341, 360; 612 NW2d 407 (2000). Although respondent-
father made some progress in early 2015, he made only minimal progress after July 2015.
Respondent-father did not participate in services for several weeks because he allegedly went to
work for a travelling carnival, but he had no proof that he had earned an income from this
endeavor. Respondent-father never demonstrated any noticeable period of abstention from
drugs. He failed 26 of 29 drug screens between July 2015 and May 2016. He did not follow
through with a September 2014 substance abuse assessment until February 2016. According to
his substance abuse assessment, he was to attend physical therapy to help him with alternative
pain management, along with individual and group therapy to address his drug addiction; yet
respondent-father never complied with any of these recommendations. In March 2016, he
admitted that he had an opiate addiction but refused in-patient treatment, choosing outpatient
methadone treatment. There was no evidence that he actually participated in such treatment.

        Further, respondent-father continued to struggle with parenting, housing and financial
management at the time of termination. Although he completed a parenting program, supervised
parenting time was chaotic. Caseworkers had to intervene because respondents were unable or
unwilling to properly engage the children and monitor their behavior. A caseworker testified
that respondents acted more like friends than parents. Respondent-father refused to take the
children to 20 critical medication review appointments, despite being provided with
transportation assistance. He did not cooperate and keep appointments with caseworkers.

                                                -9-
Moreover, respondent-father was homeless from October 2015 to February 2016. At the time of
the termination hearing, he was in arrears on rent and his landlord had reported that he was
initiating eviction proceedings. Respondent-father was unable to appropriately manage his SSDI
benefits. Clearly, the conditions that led to the court’s intervention continued to exist. Two
caseworkers testified that there was no reasonable likelihood that respondent-father would
achieve sobriety and acquire appropriate parenting skills within a reasonable time considering
the children’s ages. Therefore, there was sufficient evidence to support termination of parental
rights under MCL 712A.19b(3)(c)(i).

       These proofs similarly showed that respondent-father, without regard to intent, failed to
provide proper care or custody for the children and that there was no reasonable expectation that
he would be able to provide proper care and custody within a reasonable time considering the
children’s ages.     Accordingly, the evidence was also sufficient to terminate under
MCL 712A.19b(3)(g).

                             III. DOCKET NOS. 335145 & 335146

        Both respondents argue that termination of parental rights was not in the best interests of
the twins. We disagree. We review for clear error a trial court’s best-interest determination. In
re JK, 468 Mich. 202, 209; 661 NW2d 216 (2003); MCR 3.977(K).

        “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts, 297 Mich. App. at 40; 823 NW2d 144 (2012). The trial court may consider such
factors as “the child’s bond to the parent, the parent’s parenting ability, the child’s need for
permanency, stability, and finality, and the advantages of a foster home over the parent’s home.”
Id. at 41-42. It may also consider the likelihood that the child could be returned to the parent’s
home in the foreseeable future, and compliance with the case service plan, In re Frey, 297 Mich
App 242, 248-249; 824 NW2d 569 (2012), as well as evidence that the child is not safe with the
parent, In re VanDalen, 293 Mich. App. 120, 141; 809 NW2d 412 (2011). A best-interest
determination must be supported by a preponderance of the evidence. In re Moss, 301 Mich. App.
76, 90; 836 NW2d 182 (2013).

        Respondents argue that it was unlikely that the twins would be adopted, and that the trial
court erred by separating the twins from their older siblings. Respondents further argue that the
best interest determinations regarding AW1 and AW2 were erroneous because the trial court
concluded that it was not in NW’s best interests to terminate respondents’ parental rights. We
disagree. The trial court properly considered the individual needs of each child. Olive/Metts,
297 Mich. App. at 42. The record shows that all of respondents’ children had pervasive behavior
disorders that would require extensive attention. But AW2 in particular was so unsocialized and
out of control that she required residential treatment. And there was evidence of a substantial
positive change in the behavior of AW1 and AW2 after placement in foster care. The
caseworker testified that the children needed safety, structure and stability. AW1 was thriving in
foster care because she was in a structured environment with caregivers who followed through
with doctor appointments, therapy and education services. She had benefitted from all of her
therapy treatment and no longer required behavioral medication. She was happy that she was

                                               -10-
able to finish an entire school year without moving and was already looking forward to going
back to school. However, she regressed to defiant behavior after visits from respondents. AW2
was receiving the services she needed in her therapeutic temporary residential placement. The
case manager testified that she would return to the same foster home with her sister upon
completion of the program. And although NW’s prospects for adoption may have been slight
considering his age, AW1’s foster parents were interested in adopting both of the twins (who
were 14 at the time of termination).3 Two caseworkers opined that it was in the twins’ best
interests to terminate respondents’ parental rights.

         The twins’ need for permanency, finality and stability, respondents’ deficient parenting
ability, and the advantages of a foster home over respondents’ home all overwhelmingly favored
termination of respondents’ parental rights to the twins. Olive/Metts, 297 Mich. App. at 42. The
record supports the trial court’s determination, and we accordingly are not left with a definite and
firm conviction that the trial court made a mistake in terminating respondents’ parental rights to
AW1 and AW2. BZ, 264 Mich. App. at 296-297.

       Affirmed.


                                                             /s/ Jane E. Markey
                                                             /s/ Amy Ronayne Krause
                                                             /s/ Mark T. Boonstra




3
 NW was also placed with a maternal relative, a factor that weighs against termination. In re
Mason, 486 Mich. 142, 164; 782 NW2d 747 (2010).


                                               -11-